Weston J,
delivered the opinion of the Court.
It is well settled, that a material alteration avoids and defeats a note or other instrument. The cases cited for the defendant, are full to this point. The note in question, when made, was not attested by a witness. It now has such an attestation, and that by a witness, who was not present when the note was signed. Notes in writing, payable in money, attested by one or more witnesses, were excepted from the operation of the statute of limitations of Massachusetts, in force at the date of the note. The same exception is to be found in the statute of this State. Without an attestation, a note is barred by the statute in six years; with it, no bar whatever attaches by statute, any more than to a specialty, and it is subject only to a presumption of payment after twenty years, from the time when it becomes payable.
In Smith v. Dunham, 8 Pick. 246, Parker C. J. says, speaking of a note of this description, “ that with the attestation, it is in fact a different legal contract, from what it would be without.” It would seem to result from the authorities, that the note, being materially changed, was thereby defeated. But the Chief Jus*117tice proceeds to state, that the Court did not suppose that the note was so altered, as to defeat the payee’s right to recover within six years, or after six years, upon a new promise, “ because there was no fraudulent intent, and because the witness was actually present, and saw what his name purports to attest.” But in this case, the witness was not present, and did not see the note signed. It was dated May 5th, 1817, and was evidence of a debt then due and payable. It was then without attestation. Ten years afterwards, when the note had ceased for four years to be a subsisting contract, which could be enforced at law, the attestation was affixed, by which it became on its face recoverable at law. It was an alteration of so material a character, that it at once infused life into an instrument, which had before lost all legal efficacy. In such cases, upon the decease of the witness, subsequently attesting, or if he could not be found, the maker might be entirely deprived of his statute bar. If experiments of this sort are tolerated, and regarded as harmless, the protection of the statute will be greatly impaired. It is of vital importance, that instruments, given as the evidence of debt, should not be tampered with. We hold the attestation to have been a material alteration of the contract; that it was unwarrantable, and that the validity of the note was thereby destroyed. The verdict is accordingly set aside.
Plaintiff nonsuit.